.




        OFFICE OF THE ATTORNEY        GENERAL   OF TEXAS
                             AUSTIN




    Iionorabronarry Knox
    State Boarclof Control
    Austin, Tcxae


    Dear Oenoral    Knox:
                                                       or emergemy




                                                           And relatsd


                                                           of date


                                        elature, Regular
                                        161 of tho print&
                                       er tbo heading
                                      ~00~8~ appropriated
                                      0.00 for oath of the


                      and speoificatlons have boen prc-
                       Stats Board of Control upon re-~
                       e Department of Public Welfare
                            building at Camp Uabry,
                                    rqdrad    and re-
                                     in a oondltion for
          occupancy by the said Dopartmont of Public
         ;Yqfaro for tho remaining portion of this
         biennium after tbs complation of such rqairs,
         and   thorcaftar,
Honorable siarry Knox - Page a




               'Al'ticle 4361, 23vised Civil Statut36,
     provi.d~s for the issuance by Lho Governor of
     the Stat0 of Texas of deficiency warrants to
     cover deficiencies or emerg3ncios as therein
     described.

              lQa %stl.0nNo .1 .Are deficiency or
     emcrgnncy warrants Issued by tho Governor  by
     virtue of Art1013 4261, Devised Civil Btatutos,
     in th3 ~1~8 Of apprOX%matQly '~6,OOO.OO to make
     such repairs axxl reoonstruction work at Camp
     habry legal and binding obligations of the
     State of Texas.

              'Question No. 2. Assuming that there
     remains approximately $26OO.O0 in item 11 'con-
     tingent 3xpense* of the appropriation to the
     Department cf Publio Welfare and after the ex-
     penditure Oft this BUD Of ap~oximately $26OO.OO
     by the Dapartment of Public W3lfare in msking
     such ropaire, improvements, etc., then m&y the
     Governor of Texas issue legal and binding de-
     flciency or emergency warrants in the sum of
     approximately $25,000.00 to supplement such
     *oontingent expense' approprlatlon, and would
     such emergency and deficiency warrants be bind-
     lng obligations again& the Stat3 of Texas if
     so issued?"

          In Opinion Ho. O-2118 we quite reoently advised
Governor O*Dan%el with respeot to his authority to grant
deficiency appropriations Or approve requests for defloiewy
warrants.  The principles announced in that opinion am con-
trolling of the questions propounded by you, and a aopy of
the oDinion im enclosed herewith.

          Apply-   tho rules and reasoning announoed in
Opinion No. o-2118, we ausHer your questions as followe:

          1. A request for a doficisncg warrant approved
by tho Governor, acting within tho scope of his powers
conferred by Article III, Section 49 of the Constitution,
and Articles 4351 and 435la of Rsvis&   Civil Statutes of
Texas would create a binding obligation or valid liabll-
itg of the 5tat3 Of Texas. This, hOiWP%*,   is a goneral
statement of an abstract &?roposition of law.
Honorable Ear&j Knox - Page 3




          It does not iOll0W that the set of the Governor
in approving the epewaiiio request Pentioned by you would
create such obligation or liability against the State.
It would not do so unless the speoifio request or olpin
is rithin the Oonstitution and statutes~authorleing de-
fiolenag Rarrants to supply casual deficiencies of rwe-
mle.

          Item 1 of the apwopriation    for Uaintenanoe
ah Uiwellaneouo    10, as you state , Q11.200.00 for each
peer of the fisOs1 biennium.   There 6 no s2ggestlon or
oontention rhataosrer thrt this appropriation la not ade-
quate and altogathereuf?lo&ent for offiae rent. There
is, therefore, no dsticlenoy of revenues ahoxn ulth
reepfmt to this Item. In Opinion Ho. O-2112 xe defined
a defioienciy am la shortage or insdequaoy In a sum or
thud. by xhich test there ie no shortage    or inadequacy
of the ap~roprlatlon for otfloe rent.    66 that, ynrr oon-
creto question Bo; 1 should be ausmred *PO.@
          2. Item 11 of the general item of Xalntenanoe
and h.isoellaneous ia $NJOO.OO for each year. Thle item
might, in a proper ca8er be aupplowznted by a defioienay
xarrant to supply e loanual deficiency in the rwenue
thus appropriated.m

          In Opinion go. O-2132 we defined *oasual de-
rlcioncys as son unforsaeen’arrdunexpeoted dofioienoy --
an tisuffioienoy or lack of funds to meet E situation
which uuexpeotedly develop8 apd requires the immediate
attention at a tAma when the Legislature  -- the usual
authority -- Is unable to aot.a There ie no much casual
deficiency shovn in the situation outlined by you.

             Wanting that tho repalring, revamping or oon-
dltioning of a building Sor oooupancy aould be within
th.3 alqropriation for contingencies, this would not
authorize a deficiency warrant, unlaoa such deficiency
of rcvoniios   VGS due to casualty.  The aonditfon of this
builddug, axd the consequent need of rcpairb,    ooxdition-
ing arul the like,are not ahOWn to hnve arisen oinoe th0
adjournment of the Legislature, and if not of such re-
cent origin, the Lqislature     had ample BWUM and oppor-
tunity of poviding     for needed repairs, remodeling, and
the like, and tt has not done so.
Eonarable Harry Knox - Page 4




          Yoreover, In no event could a daflcieneywar-
rant be authoriced or 18eued except to eupply nesded
~twemaee until the en4 oi fbe ourrent flaaal year, or
the meetbg of the Legirlature,w?alehe+ersecure ?%rat.
               So    that, your      guo6fioB   lo.   8 should   llkewioe
be   amwere&        III the   aegatlte.